 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
10    WASTE ACTION PROJECT,               )
                                          )                 No. C17-498 RSM
11                 Plaintiff,             )
12       v.                               )                 STIPULATED ORDER FOR LEAVE TO
                                          )                 FILE SECOND AMENDED
13    FRUHLING SAND & TOPSOIL,            )                 COMPLAINT
                                          )
14                 Defendant.             )
15    ___________________________________ )

16
            Attorneys for Plaintiff hereby move this Court for entrance of a Stipulated Order for
17
18   Leave to File a Second Amended Complaint.
19          Upon consideration of the motion, the Court determines that there is good cause to amend
20
     the complaint.
21
            Dated this 26th day of December 2018.
22
23
24
25
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
26
27
28
      STIPULATED ORDER FOR LEAVE TO                                 Smith & Lowney, p.l.l.c. 
                                                                       2317 east john street 
29    FILE SECOND AMENDED COMPLAINT                                 Seattle, Washington  98112 
      -1                                                                  (206) 860‐2883 
      No. 2:17-cv-00498-RSM
 1
 2
 3
          Respectfully submitted this 19th day of December, 2018,
 4
 5   s/Marc Zemel                                s/Douglas S. Morrison
     Marc Zemel, WSBA # 44325                    Douglas S. Morrison, WSBA # 18769
 6   Smith & Lowney, PLLC                        Miller Nash Graham & Dunn LLP
 7   Attorneys for Plaintiff                     Attorneys for Defendant
     2317 E. John St.                            Pier 70, 2801 Alaskan Way, Suite 300
 8   Seattle, WA 98112                           Seattle, WA 98121
     Telephone: (206) 860-2883                   Telephone: (206) 624-8300
 9
     Fax: (206) 860-4187                         Fax: (206) 340-9599
10   marc@smithandlowney.com                     E-mail: doug.morrison@millernash.com

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATED ORDER FOR LEAVE TO                             Smith & Lowney, p.l.l.c. 
                                                                  2317 east john street 
29   FILE SECOND AMENDED COMPLAINT                             Seattle, Washington  98112 
     -2                                                              (206) 860‐2883 
     No. 2:17-cv-00498-RSM
